40204DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Applicant’s amendment and remarks filed on May 17, 2022 has been entered and made of record and overcome the objection to claims and disclosure. 
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations.  Specifically, the cited prior art does not teach or suggest claim limitations “a first preprocessor configured to sequentially processes a first section of the plurality of sections  and generate a first intermediate signal; a second preprocessor arranged in parallel with the first preprocessor and configured to sequentially process a second section of the plurality of sections and generate a second intermediate signal; a storage comprising a memory and configured to store the first intermediate signal and the second intermediate signal; and a postprocessor configured to perform signal processing with regard to the first intermediate signal and second intermediate signal stored in the storage, wherein sizes of the first section and second section corresponding to processing speeds of the first preprocessor and second preprocessor and a processing speed of the postprocessor.”
Likewise, claims 2-9 depend on claim 1 and thus these claims are also allowed for the same reasons as above.
Regarding claim 10, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 10 is also allowed for the same reasons as above.
Likewise, claims 11-15 depend on claim 10 and thus these claims are also allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
5/2022

/DUY M DANG/Primary Examiner, Art Unit 2667